 


 HR 7187 ENR: National Flood Insurance Program Further Extension Act of 2018
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Fifteenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Wednesday, the third day of January, two thousand and eighteen 
H. R. 7187 
 
AN ACT 
To extend the National Flood Insurance Program until December 7, 2018. 
 
 
1.Short titleThis Act may be cited as the National Flood Insurance Program Further Extension Act of 2018. 2.Program extension (a)FinancingSection 1309(a) of the National Flood Insurance Act of 1968 (42 U.S.C. 4016(a)) is amended by striking November 30, 2018 and inserting December 7, 2018. 
(b)Program expirationSection 1319 of the National Flood Insurance Act of 1968 (42 U.S.C. 4026) is amended by striking November 30, 2018 and inserting December 7, 2018.   Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 